Citation Nr: 1126655	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  05-39 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the residuals of prostate cancer prior to January 4, 2006.

2.  Entitlement to a rating in excess of 20 percent for the residuals of prostate cancer from January 4, 2006, to October 7, 2008.

3.  Entitlement to a rating in excess of 40 percent for the residuals of prostate cancer from October 8, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for residuals of prostate cancer and assigned a 10 percent rating effective January 14, 2005.

Historically, the Veteran testified before the undersigned at a Board hearing in May 2006.  The Board, in pertinent part, subsequently remanded the case for additional development in July 2007.  In December 2008, the RO assigned a 20 percent rating for prostate cancer residuals effective June 12, 2006, and a 40 percent rating effective October 14, 2008.  In May 2009, the Board granted a 20 percent evaluation effective from January 4, 2006.  The RO implemented the Board's decision in an October 2009 rating decision.  Pursuant to a Joint Motion for Remand, the U.S. Court of Appeals for Veterans Claims (Court) remanded the case back to the Board in March 2010 for additional action.  The Board then remanded the case back to the RO in June 2010 for additional development consistent with the Court's Order.

In November 2010, the RO granted service connection for fecal urgency and diarrhea with radiation proctatitis and assigned a 10 percent rating effective January 14, 2005.  The RO also granted service connection for depressive disorder, not otherwise specified, and assigned a 0 percent (noncompensable) rating effective August 6, 2010.  Finally, the RO assigned a 40 percent evaluation for residuals of prostate cancer from October 8, 2008.  The case now returns to the Board for appellate review.

The Board notes that neither the Veteran nor his representative have expressed disagreement with or filed appeals for the assigned ratings or effective dates associated with the grants of service connection for fecal urgency and depressive disorder.  Therefore, those issues are not before the Board and will not be further discussed.


FINDINGS OF FACT

1.  Prior to January 4, 2006, the Veteran's residuals of prostate cancer were manifested by nocturia 1 to 2 times per night with occasional daytime urinary frequency.

2.  From January 4, 2006 to October 7, 2008, the Veteran's residuals of prostate cancer were manifested by nocturia no more than 4 times per night and daytime urinary frequency intervals of 1 to 2 hours.

3.  From October 8, 2008, the Veteran's residuals of prostate cancer were manifested by nocturia 4 to 6 times per night and replacement of undergarments 2 to 3 times per day.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of prostate cancer from January 14, 2005 to January 3, 2006 have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.115, Diagnostic Code 7528 (2010).

2. The criteria for an initial evaluation to 20 percent for residuals of prostate cancer from January 4, 2006 to October 7, 2008 have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.115, Diagnostic Code 7528 (2010).

3. The criteria for an evaluation in excess of 40 percent for residuals of prostate cancer from October 8, 2008 have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.115, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in March 2005 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Here, the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In the Veteran's July 2005 notice of disagreement (NOD), he took issue with the initial disability ratings assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a September 2005 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's prostate cancer residuals.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

In a June 2011 statement, the Veteran's representative correctly noted that the September 2009 VA examination report was generated without a review of the claims file.  However, the Board notes that an October 2008 VA examination was also performed, and that examiner had the benefit of reviewing the claims file.  Moreover, as discussed below, where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As noted above, the September 2009 VA examination recorded findings sufficient to evaluate the Veteran's current level of disability.

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Prostate cancer is generally rated under malignant neoplasms of the genitourinary system under Diagnostic Code (DC) 7528.  Pursuant to the provisions of DC 7528, a 100 percent evaluation is warranted for malignant neoplasms of the genitourinary system.  It also provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528, Note (2010).  

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115a. Voiding dysfunction is further classified as involving urine leakage, urinary frequency, or obstructive voiding.  38 C.F.R. § 4.115a.

The criteria for a compensable rating, 20 percent, for urinary leakage are the wearing of absorbent materials, which must be changed less than 2 times per day.  A 40 percent rating is warranted for urinary leakage requiring the use of absorbent materials which must be changed 2 to 4 times a day.  A 60 percent evaluation is warranted for urinary leakage requiring the use of absorbent materials which must be changed more than four times a day.  Id.

In addition, urinary frequency encompasses ratings ranging from 10 to 40 percent. Urinary frequency with a daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent rating.  A 20 percent evaluation contemplates a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent evaluation contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.  Id.

A 10 percent rating is warranted for obstructive voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of: (1) post void residuals greater than 150cc; (2) uroflowmetry showing markedly diminished peak flow rate (less than 10cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  Id.

As noted above, prostate cancer can also be rated under renal dysfunction.  However, as there is no evidence of renal dysfunction in this case, those criteria will not be discussed.  

C.  Evidence

Private treatment records dated January 2005 show the Veteran reported having nocturia once per night.  He denied any urinary frequency.   He had a good force of stream with intermittency or hesitancy, but with occasional feelings of incomplete emptying.  He noticed some urgency at times, and in rare cases he experienced some incontinence.

Additional records dated June 2005 reflect complaints of nocturia twice per night with some occasional urinary frequency.  He also reported rare, mild incontinence.  He had a good force of stream without any hesitancy, intermittency or incomplete emptying.

On January 4, 2006, the Veteran reported having incomplete emptying, but did not consider it to be significant.  He experienced nocturia 2 to 3 times per night with some occasional daytime frequency.  He denied any urgency and had only some occasional incontinence.  He stated that he was not bothered by his urinary symptoms.

The Veteran and his spouse testified at a Board hearing in May 2006.  He reported that he urinated every 60 to 75 minutes.  That duration depended on several factors, such as liquid intake and physical exertion.  At night, he woke up 3 to 5 times to urinate.  He experienced some incontinence, but stated that it was normally not a great problem for him.

Private treatment records dated June 2006 show the Veteran experienced some stress incontinence.  He also had nocturia every 1 to 2 hours, or approximately 3 to 4 times per night.  Daytime frequency was every hour to hour and a half.  A bladder ultrasound revealed a post-void residual of 192 cc.

Additional records dated December 2006 reflect complaints of nocturia and daytime urinary frequency of 75 minutes.  He also had occasional decreased force of stream, but no hesitancy, intermittency, or incomplete emptying.  He also had some stress incontinence.

In June 2007, he reported nocturia 4 times per night and daytime urinary frequency of 1 to 2 hours.  He continued to experience stress incontinence and had some urgency at times, but did not use a pad.  He had a good force of stream without hesitancy, intermittency, or incomplete emptying.  

The Veteran was afforded VA examinations in October 2008.  He reported nocturia between 4 and 6 times per night.  The force of his stream was good and he had only rare episodes of dysuria.  He had a small amount of leaked urine with coughing or sneezing.  He did not wear absorbent pads, but carried extra pairs of underwear with him and typically changed his underwear 2 or 3 times in a day.  The Veteran stated that he worked 40 hours per week doing metallurgy and working as a contractor for a consulting firm.  Urinalysis was normal.

The Veteran underwent an additional VA examination in September 2009.  He reported having fair flow.  He experienced nocturia 4 to 5 times per night and daytime urinary frequency as often as hourly.  There was also some stress incontinence, but he did not use pads most of the time.


D.  Analysis

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted prior to January 4, 2006.  The evidence reflects no more than 2 episodes of nocturia per night with occasional daytime urinary frequency.  These findings are consistent with the assigned 10 percent rating, which contemplates awakening to void twice per night, and daytime voiding between 2 and 3 hours.

A higher 20 percent rating for urinary frequency is not warranted as the evidence does not demonstrate awakening 3 to 4 times per night to void, or a daytime voiding internal of 1 to 2 hours.  Similarly, a 20 percent rating for voiding dysfunction is not warranted as the evidence does not reflect use of absorbent materials that must be changed less than twice per day.  Finally, a 30 percent rating for obstructed voiding is not warranted, as the evidence does not reflect urinary retention requiring catheterization.

A rating in excess of 20 percent is not warranted between January 4, 2006 and October 7, 2008.  The evidence during this period reflects daytime urinary frequency between 1 hour and 2 hours.  The Veteran's treatment records also reflect nocturia between 2 and 4 times per night.  These findings are consistent with the assigned 20 percent rating.  

The Veteran testified during his May 2006 that he awoke between 3 and 5 times per night to urinate.  The Board notes that 5 episodes of nocturia per night are consistent with a higher 40 percent rating.  However, as the Veteran testified that his nocturia during this period occurred 3 to 5 times per night, and in light of the treatment records which document less than 5 episodes of nocturia per night, the Board finds that the Veteran's overall disability picture during this period is most closely approximated by the assigned 20 percent rating.

A higher 40 percent rating is not warranted, as the evidence does not consistently reflect that the Veteran awoke 5 or more times during the night to urinate, nor does it reflect a daytime urinary frequency interval of less than 1 hour.  A higher 40 percent rating under voiding dysfunction is also not warranted, as the Veteran did not use absorbent materials that had to be changed between 2 and 4 times per day.

Finally, a rating in excess of 40 percent is not warranted from October 8, 2008.  Under the applicable criteria discussed above, a rating in excess of 40 percent requires the use of absorbent materials that had to be changed more than 4 times per day.  During his October 2008 VA examination, the Veteran stated that he replaced his underwear 2 to 3 times per day.  This is analogous to replacing absorbent pads 2 to 3 times per day, which is contemplated by the assigned 40 percent rating.  The Veteran has not asserted, and the evidence does not reflect, that he was required to change his underwear more than 4 times per day.  Therefore, the higher 60 percent rating is not warranted.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as nocturia and incontinence.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of prostate cancer with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  In this regard, the Board notes that in the Joint Motion, the Board was instructed to consider whether referral for an extraschedular rating was in order as the current rating did not contemplate other symptoms the Veteran reported with respect to the residuals of prostate cancer including persistent rectal bleeding, urgent or irregular bowel movements, lack of physical stamina and sexual dysfunction and emotional issues.  As noted above, service connection has recently been granted and separate ratings assigned for fecal urgency and diarrhea with radiation proctatitis as well as depressive disorder; service connection was already established for erectile dysfunction and the Veteran is also in receipt of special monthly compensation for loss of use of a creative organ.  Therefore, the Board finds that not only is the available schedular evaluation under consideration adequate for the urinary dysfunction associated with the residuals of prostate cancer, but that the other reported symptoms are fully contemplated by the regular schedular standards.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  During his October 2008 VA examination, the Veteran reported that he worked 40 hours per week, and there is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.



ORDER

A rating in excess of 10 percent prior to January 4, 2006, for residuals of prostate cancer is denied.

A rating in excess of 20 percent from January 4, 2006 to October 7, 2008, for residuals of prostate cancer is denied.

A rating in excess of 40 percent from October 8, 2008, for residuals of prostate cancer is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


